Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements No. 333-146540 on Form F-3 ASR and No. 333-139204 on Form F-3of our report dated March 28, 2008, relating to the financial statements of DryShips Inc. and subsidiaries (the "Company"), and the effectiveness of the Company's internal control over financial reporting, appearing in this Annual Report on Form 20-Fof the Companyfor the year ended December 31, 2007. /s/ Deloitte. Hadjipavlou, Sofianos & Cambanis S.A. Athens,
